This prosecution originated in the Mayor's Court of the town, or city, of Stevenson, Alabama, the offense charged being the violation of one of the ordinances of said town. From a conviction in the Mayor's Court, an appeal was taken to the County court of Jackson County. The defendant was there tried by the court without a jury, upon a complaint filed by the attorneys for said town. He was again convicted and from the judgment in the County court, this appeal was taken.
Prosecutions under City or town ordinances are quasi criminal, and on appeal to court of last resort, are subject to rules governing civil appeals. Therefore in order to properly present insistences of error for review it is essential that assignment of error be made upon the record as in civil cases. No assignment of error has been made in this case, hence no question is presented for the consideration of this court, and the judgment of the County court appealed from must be affirmed. Gentle v. City of Huntsville, 26 Ala. App. 374,160 So. 273; Childs v. City of Birmingham, 19 Ala. App. 71,94 So. 790; Nelson v. City of Roanoke, 24 Ala. App. 277, 135 So. 312; Id., 223 Ala. 317, 135 So. 314.
Affirmed.